UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-140645 TONGJI HEALTHCARE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 99-0364697 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 5 Beiji Road Nanning, Guangxi, People’s Republic of China (Address of principal executive offices) (Zip Code) 011-86-771-2020000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo S APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 9, 2011 there are 15,812,191shares of $0.001 par value common stock issued and outstanding. 2 FORM 10-Q TONGJI HEALTHCARE GROUP, INC. INDEX Page PART I. Financial Information F-1 Item 1. Financial Statements (Unaudited). F-1 Condensed Consolidated Balance Sheets as ofSeptember 30, 2011 (Unaudited) and December 31, 2010 F-2 Condensed Consolidated Statements of Operations and Other Comprehensive Income for the Three and Nine Months EndedSeptember 30, 2011 and 2010 (Unaudited). F-3 Condensed Consolidated Statements of Cash Flows for the Nine Months EndedSeptember 30, 2011 and 2010 (Unaudited). F-4 Notes to Condensed Consolidated Financial Statements as ofSeptember 30, 2011 (Unaudited). F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4. Controls and Procedures. 8 PART II. Other Information 11 Item 1. Legal Proceedings. 11 Item 1A. Risk Factors. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. (Removed and Reserved). 11 Item 5. Other Information. 11 Item 6. Exhibits. 12 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) The unaudited condensed consolidatedfinancial statements of registrant for the nine months endedSeptember 30, 2011 and 2010 follow. The condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fairpresentation of the results for the interim periods presented. All such adjustmentsare of a normal and recurring nature. F-1 TONGJI HEALTHCARE GROUP, INC. CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Due from related parties Medicine supplies Prepaid expenses and other current assets Total Current Assets Property, Plant and Equipment, net Construction in Progress Long term deposit - TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties Other payable Current portion of notes payable - Total Current Liabilities Notes payable - Total Liabilities STOCKHOLDERS' EQUITY Preferred stocks; $0.001 par value, 20,000,000 shares authorized and none issued and outstanding - - Common stocks; $0.001 par value, 100,000,000 shares authorized and 15,812,191 shares issued and outstanding as of September 30, 2011 and December 31, 2010 respectively Additional paid in capital Subscription receivable - Statutory reserve - Accumulated Deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 TONGJI HEALTHCARE GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER30 For the three month periods ended September 30 For the nine month periods ended September 30 OPERATING REVENUE Patient service revenue $ Other operating revenue Total operating revenue OPERATING EXPENSES Selling, general and adminstrative expenses Medicine and supplies Depreciation expenses Total operating expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Other income (expense) Interest expense, net of income ) Total Other Expense ) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Provision for income taxes - NET INCOME (LOSS) Other comprehensive income: Foreign currency translation gain(loss) NET COMPREHENSIVE INCOME (LOSS) $ ) $ $ ) $ ) Net Income (loss) per common stock - Basic $ ) $ $ ) $ ) Net Income (loss) per common stock - Diluted $
